Appeal from a judgment of the Supreme Court (Feldstein, J.), entered November 26, 2002 in Franklin County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition as time-barred.
Petitioner attempted to commence this proceeding by means of an amended petition, seeking, inter alia, review of all prison *1035disciplinary determinations that found him guilty of violating urinalysis testing procedures since November 1995, on the ground that he suffers from shy bladder syndrome. Supreme Court properly dismissed the amended petition as barred by the applicable four-month statute of limitations (see CPLR 217 [1]). As the papers were not timely filed, the judgment of dismissal is affirmed (see Matter of Grant v Senkowski, 95 NY2d 605, 610 [2001]; Matter of Huber v Selsky, 284 AD2d 676 [2001]).
Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.